Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior art either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Murai (US 20160099451), CN106684287, and Adachi (US 20130130071) as cited on the record.  Murai is relied on to disclose a battery pack having a box with exhaust channel where in the exhaust channel comprises a plurality of gas channels with open end and a connecting channel being communication with the open end of each gas channels.  Applicant argued that the front side of the FR direction of the frame members 30A, 30B, and 30 C are closed, and the rear side in the FR direction is opened while the FR direction of the rear side of the members above, which is not related to a one-way valve as claimed (see Remarks).  Furthermore, applicant argues that the Murai does not disclose that the gas cannot flow as claimed to the discharge space S2 and discharge space S1.  As for CN’287 and Adachi, the reference are not relied on to disclose the one-way valve as claimed in claim 1.   For the reasons above, claims 1-6 and 8-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723